18 N.Y.3d 919 (2012)
964 N.E.2d 1020
941 N.Y.S.2d 553
2012 NY Slip Op 64796
NIZAM PETER KETTANEH et al., Appellants,
v.
BOARD OF STANDARDS AND APPEALS OF THE CITY OF NEW YORK et al., Respondents.
LANDMARK WEST! INC. et al., Appellants,
v.
BOARD OF STANDARDS AND APPEALS OF THE CITY OF NEW YORK et al., Respondents.
Motion No: 2011-1359.
Court of Appeals of New York.
Submitted December 19, 2011.
Decided February 21, 2012.
Motion by Nizam Peter Kettaneh et al. insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the *920 Constitution; motion for leave to appeal otherwise denied. Motion by Landmark West! Inc. et al. for leave to appeal denied.